BlacKbuen, J.
Tbe judgment in tbis case must be affirmed. We think the evidence fully supports tbe verdict of the jury, and we find no error in tbe instructions of the court, or in any of the proceedings in tbe case. The defendant was convicted alone on tbe proof of bis admissions made out of court, and tbe contention of bis counsel is tbat such proof does not justify a verdict of guilty. It is true that tbis character of testimony is to be taken and considered with great *382caution. The evidence shows that the admissions upon which conviction was had, were deliberately and intelligently made, and were fully and particularly proved by two intelligent witnesses. Admissions of this character are of great weight, and most satisfactory. 1 Grreenl. Ev. Sec. 200. The judgment is affirmed.
Zane, C. J., and Hendebson, J., concurred.